         Case 1:14-md-02543-JMF Document 8179 Filed 10/06/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
IN RE:
                                                                           14-MD-2543 (JMF)
GENERAL MOTORS LLC IGNITION SWITCH
LITIGATION
                                                                        MEMORANDUM OPINION
                                                                            AND ORDER
This Document Relates To:
Goodwin v. General Motors, LLC, 18-CV-2590
--------------------------------------------------------------------x

JESSE M. FURMAN, United States District Judge:

         This case, involving pro se Plaintiff Diane Goodwin and Defendant General Motors LLC

(“New GM”), is one of many arising out of the recall in February 2014 of General Motors

vehicles that had been manufactured with a defective ignition switch. On September 5, 2019, at

a conference conducted before the Honorable James L. Cott, United States Magistrate Judge, the

parties agreed to a settlement. See ECF No. 66 (“Pl.’s Mem.”), Ex. C. (“Tr.”), at 6-7.1 The

parties put the material terms of the settlement on the record and confirmed in answer to

questions from Magistrate Judge Cott that the terms were “binding and enforceable.” Id.

Interestingly, both sides now move to enforce the settlement; Goodwin also moves for sanctions

against New GM. See Pl.’s Mem. 1; ECF No. 73, at 1; ECF No. 88 (“Def.’s Reply”), at 3.

         Allegations of misconduct and blame aside, there is little daylight between the parties’

positions. The settlement has been memorialized — with additional changes that the parties

agreed to after the settlement conference — in a Confidential Settlement Agreement and Release.




1
       Unless otherwise noted, all docket entries refer to 18-CV-2590. At present, this
document is sealed and, in accordance with the then-applicable procedures for sealed filings,
does not appear on the docket. See ECF No. 74.
        Case 1:14-md-02543-JMF Document 8179 Filed 10/06/20 Page 2 of 4




See Bloom Decl., Ex. 22. (“Agreement & Release”).2 Indeed, Goodwin concedes that “[t]he

only thing left is for the settlement to be finalized through the execution of the Confidential

Settlement Agreement and Release without the need for the Medicare/Tricare document[s].”

ECF No. 82 (“Pl.’s Reply”), at 17. And New GM, for its part, “agrees that execution of the

Medicare/Tricare forms is no longer necessary,” and has revised the proposed Confidential

Settlement Agreement and Release accordingly. Def.’s Reply 3; see also Agreement & Release

5-7. Thus, the parties agree that the settlement should be consummated.

       The only other apparent issue is whether the case should be dismissed with or without

prejudice. Goodwin opposes dismissal with prejudice on the ground that she “would have no

recourse with the court if something happened.” Pl.’s Reply 13. But there is no merit to that

concern for two reasons. First, the parties’ agreement contemplates entry of a dismissal order

only after New GM pays the monetary portion of the settlement. See Agreement & Release 4.

Second, as New GM notes, in the unlikely “event New GM were to fail to pay her the gross

settlement amount or otherwise violate the Confidential Settlement Agreement and Release, she

would be able to file a motion to enforce the Confidential Settlement Agreement and Release

with this Court to compel New GM’s compliance.” Def.’s Reply 2 n.1. And, in any event,

dismissal with prejudice was one of the material and binding terms of the settlement to which

Goodwin explicitly agreed. See Tr. 3, 6.

       For these reasons, and upon consideration of the factors relevant to enforcement of a

settlement, see, e.g., Ciaramella v. Reader’s Digest Ass’n, Inc., 131 F.3d 320, 323 (2d Cir.

1997), the Court will enforce the settlement. To that end, and given that Goodwin’s concerns are

either without merit or have been addressed, the Court orders her, within two weeks of the date


2
       This document was also filed under seal and does not currently appear on the docket.

                                                  2
        Case 1:14-md-02543-JMF Document 8179 Filed 10/06/20 Page 3 of 4




of this Memorandum Opinion and Order, to sign the Confidential Settlement Agreement and

Release and return it to New GM. New GM also asks the Court to order Goodwin’s husband to

sign the Confidential Settlement Agreement and Release. See Def.’s Reply 3. There may be no

need, as Goodwin indicates that her husband is not opposed to signing. See Pl.’s Reply 15. But

the Court will not order him to do so, as New GM has not cited (and the Court has not found)

any authority for the proposition that a court has authority to order a non-party (to a case and to a

settlement put on the record) to sign an agreement.

       Finally, the Court denies Goodwin’s motion for sanctions on New GM, substantially for

the reasons set forth in New GM’s memoranda. See Def.’s Opp. & Mem. Cross-Mot. & Opp.

Pl’s Mot. 18-21;3 Def’s Reply 6-8; ECF No. 94, at 2-7. Put simply, Goodwin provides no direct

(i.e., non-hearsay) evidence that New GM did anything wrong. That is not a basis to impose

sanctions. See, e.g., Eisemann v. Greene, 204 F.3d 393, 396 (2d Cir. 2000) (“To impose

sanctions . . . a court must find clear evidence that (1) the offending party’s claims were entirely

without color, and (2) the claims were brought in bad faith . . . .”).

       One final housekeeping matter remains: Most, if not all, of the filings concerning these

motions have been temporarily placed under seal because they appeared to contain either or both

confidential settlement-related information or personal information. See ECF Nos. 68, 86, 93.

No later than two weeks from the date of this Memorandum Opinion and Order, New GM

shall submit additional briefing on whether, and to what extent, the temporarily sealed filings

should remain sealed or redacted, and to propose redactions in accordance with the Court’s

Individual Rules and Instructions.




3
       This document was also filed under seal and does not currently appear on the docket.

                                                  3
       Case 1:14-md-02543-JMF Document 8179 Filed 10/06/20 Page 4 of 4




       In sum, the motions to enforce the settlement are GRANTED (except as set forth above),

and Goodwin is ORDERED, within two weeks of the date of this Memorandum Opinion

and Order, to sign the Confidential Settlement Agreement and Release attached as Exhibit

22 to the Bloom Declaration and return it to New GM. Goodwin’s motion for sanctions is

DENIED. The Clerk of Court is directed to terminate ECF Nos. 66 and 73.


       SO ORDERED.

Dated: October 6, 2020                            __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                        United States District Judge




                                              4
